           Case 1:12-cr-00320-ER Document 65 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TORRELL SAXON,

                             Petitioner,
                                                                         ORDER
                    – v. –
                                                                     12 Cr. 320 (ER)
UNITED STATES OF AMERICA,

                             Respondent.


RAMOS, D.J.:


       On June 9, 2020, Torrell Saxon ﬁled a pro se motion for compassionate release. Doc. 60.

On June 17, 2020, the Government opposed the motion. Doc. 62. On June 18, 2020, the Court

denied the motion without prejudice for lack of exhaustion and instructed Saxon that if he re-

ﬁled his motion after thirty days, he should attach proof that he exhausted his administrative

remedies with the Bureau of Prisons (“BOP”). Doc. 63. On July 10, 2020, the Court received a

letter from Saxon labeled “Reply to Government’s Response.” Doc. 64. In it, Saxon argues that

the Court should waive the exhaustion requirement in his case because, although he has

submitted forms to exhaust his administrative remedies with the BOP, they have not been

formally ﬁled due to personnel absences resulting from the Covid-19 pandemic and he has no

proof of their submission. Doc. 64 at 1-2. Saxon also asserts that he “recently” (presumably

before June 25, 2020, the date of his letter) wrote an e-mail to the Warden of his facility

informing him of his requests for a sentence reduction. Id. at 1.

       �ough Saxon’s most recent submission is styled as a reply, because it arrives over thirty

days after his original motion was ﬁled, the Court will consider it a renewed motion for

compassionate release. Furthermore, because it has been thirty days since his ﬁrst request and
            Case 1:12-cr-00320-ER Document 65 Filed 07/13/20 Page 2 of 2




Saxon has otherwise been unable to exhaust his administrative remedies, the Court waives the

exhaustion requirement in this case. See 18 U.S.C. § 3582(c)(1)(A); United States v. Haney, No.

19 Cr. 541 (JSR), 2020 WL 1821988, at *4 (S.D.N.Y. Apr. 13, 2020) (“�e Court therefore has

the discretion to waive the exhaustion requirement where, as here, strict enforcement of the 30-

day waiting period would not serve these Congressional objectives.”).

         Accordingly, the Government is directed to respond to Saxon’s renewed motion, Doc. 64,

by July 17, 2020.

         Chambers will mail a copy of this Order to Torrell Saxon, #66770054, FCI Hazelton, P.O.

Box 5000, Bruceton Mills, W.V. 26525

         It is SO ORDERED.


Dated:    July 13, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                2
